 

EXHIBIT 10.34

QuinStreet, Inc.
Stock Option Grant Notice

With A Change in Control Severance Agreement
2010 Equity Incentive Plan

QuinStreet, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan
(the “Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth herein and in the Option Agreement,
the Plan Prospectus, the Plan, the Notice of Exercise and the Change in Control
Severance Agreement, all of which are attached hereto and incorporated herein in
their entirety.

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant:

☐  Incentive Stock Option1

☐  Nonstatutory Stock Option

Exercise Schedule:

Same as Vesting Schedule  

 

Vesting Schedule:

[1/4th of the shares vest one year after the Vesting Commencement Date; the
balance of the shares vest in a series of thirty-six (36) successive equal
monthly installments measured from the first anniversary of the Vesting
Commencement Date, subject to accelerated vesting under specified circumstances
as provided in the Option Agreement and Plan.]

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

☒

By cash or check

 

☒

By bank draft or money order payable to the Company

 

☒

Pursuant to a Regulation T Program if the Shares are publicly traded

 

☒

By delivery of already-owned shares if the Shares are publicly traded

 

☒

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement2

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement, the Plan Prospectus, the Plan and the Change in Control
Severance Agreement. Optionholder further acknowledges that as of the Date of
Grant, this Stock Option Grant Notice, the Option Agreement, the Plan
Prospectus, the Plan and the Change in Control Severance Agreement set forth the
entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder by the Company, and (ii) the following agreements
only:

 

Other Agreements:

 

 

 

 



 

1 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year.  Any excess over $100,000 is a
Nonstatutory Stock Option.

2 

Any portion of this option intended to qualify as an Incentive Stock Option may
not be exercised by net exercise.

 

--------------------------------------------------------------------------------

 

 

QuinStreet, Inc.

 

Optionholder:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

Attachments:  Option Agreement, 2010 Equity Incentive Plan, 2010 Equity
Incentive Plan Prospectus, Notice of Exercise and Change in Control Severance
Agreement

 

 

--------------------------------------------------------------------------------

 

Attachment I

Option Agreement

 

 

--------------------------------------------------------------------------------

 

QuinStreet, Inc.
2010 Equity Incentive Plan

Option Agreement

With A Change in Control Severance Agreement
(Incentive Stock Option or Nonstatutory Stock Option)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, QuinStreet, Inc. (the “Company”) has granted you an option under its
2010 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice.  Defined terms not explicitly defined in this
Option Agreement but defined in the Plan shall have the same definitions as in
the Plan.

The details of your option are as follows:

1.Vesting.  Subject to the limitations contained herein and the potential
vesting acceleration provisions set forth in Section 9 hereof, your option will
vest as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2.Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

3.Method of Payment.  Payment of the exercise price is due in full upon exercise
of all or any part of your option.  You may elect to make payment of the
exercise price in cash or by check or in any  one or more of the following
manners unless otherwise provided in your Grant Notice:

(a)Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

(b)Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  Notwithstanding the foregoing,
you may not exercise your option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

--------------------------------------------------------------------------------

 

(c)If the Option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, that
the Company shall accept a cash or other payment from you to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided further, however,
that shares of Common Stock will no longer be outstanding under your option and
will not be exercisable thereafter to the extent that (1) shares are used to pay
the exercise price pursuant to the “net exercise,” (2) shares are delivered to
you as a result of such exercise, and (3) shares are withheld to satisfy tax
withholding obligations.

4.Whole Shares.  You may exercise your option only for whole shares of Common
Stock.

5.Securities Law Compliance.  Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act.  The exercise of your option also must
comply with other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations.

6.Term.  You may not exercise your option before the commencement or after the
expiration of its term.  The term of your option commences on the Date of Grant
and expires, subject to the provisions of Section 5(h) of the Plan, upon the
earliest of the following:

(a)immediately upon the termination of your Continuous Service for Cause;

(b)three (3) months after the termination of your Continuous Service for any
reason other than Cause, Disability or death, provided however, that if during
any part of such three (3) month period your option is not exercisable solely
because of the condition set forth in the section above relating to “Securities
Law Compliance,” your option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of three (3) months after the termination of your Continuous Service’

(c)twelve (12) months after the termination of your Continuous Service due to
your Disability;

(d)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e)the Expiration Date indicated in your Grant Notice; or

(f)the day before the tenth (10th) anniversary of the Date of Grant.

 

--------------------------------------------------------------------------------

 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability.  The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment with the
Company or an Affiliate terminates.

7.Exercise.

(a)You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

(c)If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

8.Transferability.  

(a)If your option is an Incentive Stock Option, your option is generally not
transferable, except (1) by will or by the laws of descent and distribution or
(2) pursuant to a domestic relations order (provided that such Incentive Stock
Option may be deemed to be a Nonstatutory Stock Option as a result of such
transfer), and is exercisable during your life only by you.  Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to exercise your option.  In addition, you may
transfer your option to a trust if you are considered to be the sole beneficial
owner (determined under Section 671 of the Code and applicable state law) while
the option is held in the trust, provided that you and the trustee enter into
transfer and other agreements required by the Company.  

(b)If your option is a Nonstatutory Stock Option, your option is not
transferable, except (1) by will or by the laws of descent and distribution, (2)
pursuant to a

 

--------------------------------------------------------------------------------

 

domestic relations order, (3) with the prior written approval of the Company, by
instrument to an inter vivos or testamentary trust, in a form accepted by the
Company, in which the option is to be passed to beneficiaries upon the death of
the trustor (settlor) and (4) with the prior written approval of the Company, by
gift, in a form accepted by the Company, to a permitted transferee under Rule
701 of the Securities Act.  

9.Vesting Following a Change in Control. The Change in Control Severance
Agreement (the “CIC Agreement”), by and between you and the Company, shall apply
to the vesting of your Stock Option Award, subject to the terms and conditions
thereof, in the event of a Change in Control (as defined in the CIC Agreement),
and is incorporated by reference herein.

10.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

11.Withholding Obligations.

(a)At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your option.

(b)Upon your request and subject to approval by the Company, in its sole
discretion, and in compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting
purposes).  If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option.  Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise.  Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

 

--------------------------------------------------------------------------------

 

(c)You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company shall have no obligation to issue a certificate for such shares of
Common Stock unless such obligations are satisfied.

12.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

13.Notices.  Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

14.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 

--------------------------------------------------------------------------------

 

Attachment II

2010 Equity Incentive Plan

 

--------------------------------------------------------------------------------

 

Attachment III

2010 Equity Incentive Plan Prospectus

 

--------------------------------------------------------------------------------

 

Attachment IV

Notice of Exercise

 

--------------------------------------------------------------------------------

 

Notice of Exercise

2010 Equity Incentive Plan

 

QuinStreet, Inc.

 

 

[____________________]

 

 

[____________________]

Date of Exercise:

 

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one):

 

Incentive  ☐

Nonstatutory  ☐

Stock option dated:

 

_______________

 

Number of shares as
to which option is
exercised:

 

_______________

 

Shares to be
issued in name of:

 

_______________

 

Total exercise price:

 

$______________

 

Cash payment delivered
herewith:

 

$______________

 

Regulation T Program (cashless exercise)

 

$______________

 

Value of ________ already-owned shares of
QuinStreet, Inc. common
stock delivered herewith3:

 

$______________

 

Value of __________ shares of
QuinStreet, Inc. common
stock pursuant to net exercise4:

 

$______________

 

 

3 

Shares must meet the public trading requirements set forth in the
option.  Shares must be valued on the date of exercise in accordance with the
terms of the 2010 Equity Incentive Plan and the option being exercised and must
be owned free and clear of any liens, claims, encumbrances or security
interests.  Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

4 

QuinStreet, Inc. must have established net exercise procedures at the time of
exercise in order to utilize this payment method and must expressly consent to
your use of net exercise at the time of exercise.  An Incentive Stock Option may
not be exercised by a net exercise arrangement.

 

--------------------------------------------------------------------------------

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2010 Equity Incentive Plan (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of this option that occurs within
two (2) years after the date of grant of this option or within one (1) year
after such shares of Common Stock are issued upon exercise of this option.

 

Very truly yours,

 

 

 

--------------------------------------------------------------------------------

 

Attachment V

Change in control severance agreement

 

 